Opinion by
Cole, J.
From the testimony it appeared that the entries in question were made during the war period when working conditions at Brownsville, Tex., were extremely crowded. This port was handling a gr'eat deal of the overflow business from Laredo. The testimony of the appraiser was corroborative of that offered by petitioner, relating to the attempt to obtain information from the foreign shipper and the pressure of work at Brownsville, causing the failure to amend the entries to meet the value adopted by the customs officials. From the evidence presented it was held that the entry of the merchandise at a less value than that found by the appraiser was without intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.